Detailed Action
This office action is in response to the amendment filed on 06/13/2022.

Status of Claims
Claims 1-12, 14-15, 19-21, and 34-35 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 14, 19-21, and 34-35 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Namba et al. (Publication No.  US 2021/0091827, hereinafter referred as Namba).
Regarding Claims 1, 19, and 34, Namba discloses identifying a type of serving carrier of a serving cell (A terminal apparatus receive configuration information [type] for a first base station [primary cell] and configuration information for a second base station [secondary cell]; see ¶ 161.); 
wherein the type of serving carrier comprises one of a component carrier of a secondary cell (SCC), a component carrier of a primary cell (PCC), and a component carrier of a primary secondary cell (PSCC) (The configuration information includes a first resource configuration [PCC] associated with the first base station [primary cell] or a second resource configuration [SCC] associated with the second base station [secondary cell]; see ¶ 0161. The terminal performs the measurement based on either the first resource configuration or the second resource configuration; see ¶ 0161); and 
allocating at least one resource for beam measurement based on the type that was identified  wherein allocating the at least one resource comprises one or more of: allocating an amount of memory or buffers to perform the one or more beam measurement; allocating an amount of processing resources to perform the one or more beam measurement; and distributing or scheduling at least one task associated with the one or more beam measurement (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information; see ¶ 0161. The measurement for each subarray may be reported with any of component carriers; ¶ 0161.).

	Regarding Claims 2, 20, and 35, Namba discloses allocating the at least one resource for beam measurement based on the type comprises:
 when the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and a PCC or PSCC is configured, allocating a first resource for the beam measurement of the SCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction[resource] used for the measurement for each of the configuration information; see ¶ 0161.); and 
when the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and no PCC or PSCC is configured, allocating a second resource for the beam measurement of the SCC.

	Regarding Claims 3 and 21, Namba discloses allocating the at least one resource for beam measurement based on the type comprises: 
when the type of serving carrier of the serving cell is a component carrier of the primary cell (PCC), allocating a first resource for the beam measurement on the PCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information[PCC/SCC]; see ¶ 0161.), 
when the type of serving carrier of the serving cell is a component carrier of the primary secondary cell (PSCC), allocating a second resource for the beam measurement on the PSCC, and 
when the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC), allocating a third resource for the beam measurement of the SCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.).

	Regarding Claim 4, Namba discloses the first resource comprises at least one resource for performing a first number of beam measurements on the PCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.); 
the second resource comprises at least one resource for performing a second number of beam measurements on the PSCC; and
 the third resource comprises at least one resource for performing a third number of beam measurements on the SCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.).

	Regarding Claim 5, Namba discloses allocating the at least one resource for beam measurement based on the type comprises: 
when the type of serving carrier of the serving cell is a component carrier of the primary cell (PCC), allocating a first resource for the beam measurement on the PCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.),
when the type of serving carrier of the serving cell is a component carrier of the primary secondary cell (PSCC), allocating a second resource for the beam measurement on the PSCC,
 when the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and a PCC or PSCC is configured, allocating a third resource for the beam measurement of the SCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.); and
 when the type of serving carrier of the serving cell is a component carrier of a secondary cell (SCC) and no PCC or PSCC is configured, allocating a fourth resource for the beam measurement of the SCC.

	Regarding Claim 6, Namba discloses the first resource comprises at least one resource for performing a first number of beam measurements on the PCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.); 
the second resource comprises at least one resource for performing a second number of beam measurements on the PSCC;
 the third resource comprises at least one resource for performing a third number of beam measurements on the SCC (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.); and 
the fourth resource comprises at least one resource for performing a fourth number of beam measurements on the SCC.

Regarding Claim 7, Namba discloses performing at least one beam measurement using the at least one resource allocated based on the type that was identified (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.).

	Regarding Claim 8, Namba discloses performing the at least one beam measurement comprises performing at least one Reference Signal Received Power (RSRP) measurement (The received power measured is referred to as a RSRP; see ¶ 0084.).

	Regarding Claim 9, Namba discloses performing the at least one beam measurement comprises performing at least one Reference Signal Received Quality (RSRQ) measurement (the reception quality measured is referred to as a RSRQ; see ¶ 0084.).

	Regarding Claim 12, Namba discloses performing a beam measurement corresponds to measuring a channel state information reference symbol (CSI-RS) (The configuration information includes configuration information for CSI-RS measurement; see ¶ 0161).

	Regarding Claim 14, Namba discloses allocating the at least one resource for the beam
measurement based on the type that was identified comprises: allocating a first number of beam
measurements for all configured and activated component carriers (CCs) (The terminal apparatus can associate the subarray [resource] and/or the receive beam direction [resource] used for the measurement for each of the configuration information [PCC/SCC]; see ¶ 0161.); and 
allocating a second number of beam measurements for all configured and deactivated CCs.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Namba et al. (Publication No.  US 2021/0091827, hereinafter referred as Namba) in view of Yiu et al. (Publication No.  US 2019/0052378, hereinafter referred as Yiu).
Regarding Claim 10, Namba fails to disclose performing the at least one beam measurement comprises performing at least one Signal to Interference and Noise Ratio (SINR) measurement. However, in analogous art, Yiu discloses a UE of NR may conduct several measurements for monitoring, such as signal to interference-and-noise ratio (SINR); see ¶ 0018. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Namba radio resource management with beam measurement technique in order to avoid overwhelming the UE of new radio (NR) needs to conduct for monitoring beams; see ¶ 0018.


	Regarding Claim 11, Namba fails to disclose performing a beam measurement corresponds to measuring a secondary synchronization signal (SSS) in a synchronization signal block (SSB). However, in analogous art, Yiu discloses that the reference signals may be NR synchronization signals (SSs) and/or CSI-RS; see ¶ 0052. An NR SS may include one or more SS blocks (SSBs) and an SSB may include an SSB index to indicate the pertinent beam information; ¶ 0052. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Namba communication system with beam measurement technique in order to avoid overwhelming the UE of new radio (NR) needs to conduct for monitoring beams; see ¶ 0018.


Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Namba et al. (Publication No.  US 2021/0091827, hereinafter referred as Namba) in view of Jang et al. (Publication No.  US 2021/0058913, hereinafter referred as Jang).
Regarding Claim 15, Namba fails to allocating a first number of beam measurements for all configured component carriers (CCs) with a first discontinuous reception (DRX) configuration; and allocating a second number of beam measurements for all configured CCs with a second discontinuous reception (DRX) configuration. However, in analogous art, Yiu discloses that the base station may set DRX configuration information and beam management timing configuration (BMTC) [beam measurements] for the terminal using an RRC reconfiguration message; see figure 7 numeral 720 & ¶ 0074. The BMTC includes a beam management operation to measure the power (e.g. RSRQ or RSRP) of the serving beam and at least one adjacent candidate beam; see figure 6 numeral 820-825 & ¶ 0079-0080.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Namba communication system with beam management mechanism in order to use the optimal serving beam; see ¶ 0072.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yu et al. (US 2021/0204361) The prior art discloses that the UE may be configured for carrier aggregation (CA) in which a plurality of component carriers (CCs) are aggregated; see abstract. The UE may determine a mapping of the CCs to a plurality of antenna panels for downlink reception, wherein a subset of the CCs is mapped to each antenna panel; see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472